Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
by and between PQ Corporation (the “Company”), PQ Group Holdings Inc.
(“Holdings”) and James F. Gentilcore (“Executive”) on December 21, 2018.

In consideration of the mutual promises and covenants contained herein, the
Severance Agreement dated August 31, 2017 (the “Severance Agreement”), and a
letter agreement dated August 9, 2018 (the “Letter Agreement”), and other good
and valuable consideration, the receipt of which hereby is acknowledged, the
parties agree as follows:

Section 1. Separation from Employment. Executive’s employment with the Company
will terminate on December 31, 2018 (the “Separation Date”), and, effective as
of the Separation Date, Executive resigns from his positions as Executive
Chairman and member of the boards of directors of each of the Company and
Holdings. Between the date of this Agreement and the Separation Date, Executive
is entitled to take all accrued but unused vacation time and/or paid time off.
The Company will also pay Executive for all properly reported and reimbursable
expenses incurred prior to the Separation Date.

(b)    Current Equity Interests. Executive understands and agrees that, except
as set forth in Section 2 below, the granted equity of Holdings which he owns
will be treated in accordance with the Severance Agreement, the applicable Plan
document and the applicable equity agreements (“Equity Agreements”) which he
executed. As such, the remaining unvested new hire time restricted stock that
would have vested on June 30, 2019 will be accelerated and will vest on
December 31, 2018.

Section 2. Release and Waiver of Claims. In consideration of (a) the payments,
benefits, and other consideration to be provided to Executive under
Section 3.01(d) of the Severance Agreement, (b) the acceleration of vesting of
all of Executive’s remaining unvested time equity (options and restricted stock
units) to be effective on December 31, 2018; (c) the continued eligibility for
vesting, from January 1, 2019 through and including December 31, 2020, under the
terms of the relevant equity incentive plan and the Equity Agreements, of
Executive’s unvested performance equity (options and shares of restricted
stock); (d) the ability to exercise all vested options until the expiration date
of the option, rather than the post Separation Date periods set forth in the
Equity Agreements and applicable plan documents; and (e) the receipt of a grant
of Holdings common stock, on or before December 31, 2018, with a value of
$200,000, which grant shall be fully vested at the time of the grant, which
payments, benefits and other consideration are hereby granted and will be
effective on and after the Separation Date, Executive, for Executive and
Executive’s family members, heirs, assigns, executors, administrators, legal
representatives, and their respective successors and assigns (the “Related
Parties”), hereby releases and forever discharges the Company and Holdings, and
all of their parents, affiliates, subsidiaries, divisions and joint ventures,
and each of their respective officers, directors, employees, agents, parents,
stockholders, representatives, employee benefit plans and their successors and
assigns (collectively, “Company Entities”), from all rights, claims, demands,
suits, causes of action of any kind or nature whatsoever, known or unknown, in
law or in equity Executive or the Related Parties ever had, have or may have,
arising at any time on or before the date hereof, based on or arising out of
Executive’s dealings with any Company Entities, including but not limited to any
claims arising



--------------------------------------------------------------------------------

out of Executive’s employment with any Company Entities or the termination
thereof on the Separation Date, including without limitation any claims under
the Severance Agreement, the Letter Agreement, or based on any other services
provided to any Company Entities by Executive. This includes a release of any
and all rights, claims or demands Executive may have, whether known or unknown,
under the Age Discrimination in Employment Act (“ADEA”), which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; or under any other federal, state or local laws or
regulations regarding employment discrimination or termination of employment.
This also includes a release by Executive of any claims for wrongful discharge
or discrimination under any statute, rule, regulation or under the common law,
including, without limitation, the Sarbanes-Oxley Act.

Section 3. Rights Not Released or Waived. This release is intended to be a
general release and excludes only those claims under any statute or common law
that Executive is legally barred from releasing. Executive understands that the
release does not include and the parties hereto expressly reserve: (i) any claim
that cannot be released or waived as a matter of law; (ii) any claim for or
right to vested benefits in accordance with the Company’s or Holding’s employee
benefit plans and equity arrangements, including but not limited to any pension
or retirement account benefits, but specifically excluding, among other plans,
any other severance plan or policy; (iii) any right to enforce any term of this
Agreement and any surviving provisions of the Severance Agreement; (iv) any
claims based on acts or events occurring after Executive signs this Agreement,
except for claims arising from Executive’s employment or termination of
employment with the Company or Holdings, up to and through the date Executive
signs this Agreement; (v) any claims with respect to advancement of expenses,
indemnification or coverage under the by-laws of any Company Entities,
directors’ and officers’ liability insurance, or pursuant to that
Indemnification Agreement dated September 28, 2017 between Executive and the
Company Entities that are party hereto (the “Indemnity Agreement”), or any
challenge to the validity of this Agreement; (vi) any prohibition on the filing
of a charge or complaint with, or testimony, assistance or participation in, any
investigation, proceeding or hearing conducted by any federal, state or local
governmental agency, including but not limited to the Equal Employment
Opportunity Commission (“EEOC”) and to report violations of any law administered
by the Occupational Safety and Health Administration (“OSHA”), or to provide
documents and make other disclosures protected under the whistleblower
provisions of state or federal law or regulation (including but not limited to
the Security and Exchange Act); or (vii) receive any financial awards from OSHA
or the SEC for reporting possible violations of federal law or regulation in
cases where the law prohibits employees from waiving their rights to receive
such payments.

Section 4. Section 409A. Executive agrees that he is a “specified employee”
under Section 409A of the Internal Revenue Code (“IRC”). As such, he understands
and agrees that, in order to comply with Section 409A, his separation benefits
which are not otherwise exempt under Section 409A, will be begin to be paid to
him six months after the Separation Date; provided, however, that the first
payment to be made to Executive after the six month waiting period will include
all separation pay that Executive would have received during the waiting period,
less applicable taxes and withholdings, had the applicable transition benefits
been paid immediately from the Separation Date.

 

2



--------------------------------------------------------------------------------

Section 5. Affirmations. (a) Executive represents and agrees by signing this
Agreement that he has not been denied any leave or benefit requested, has
received the appropriate pay for all hours worked for the Company and has no
known workplace injuries or occupational diseases.

(b)    Executive further affirms that he has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses and/or commissions to which
Executive may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses and/or commissions are due to Executive, except as
provided under Section 3(d) of the Severance Agreement.

(c)    If any administrative agency or court assumes jurisdiction of any charge,
complaint, proceeding or action including a claim or course of action released
in Section 2 of this Agreement, Executive agrees not to accept, recover or
receive any monetary damages or other relief from or in connection with such
claim or cause of action, including but not limited to from charges filed with
the EEOC.

(d)    The separation pay being received by Executive is compensation that
Executive is not entitled to receive in the absence of executing this Agreement.

(e)    On or before the Separation Date, or at any time upon the request of the
Company, Executive will return to the Company all property and information
belonging to the Company, including, but not limited to the following (where
applicable): computers (desktop); tablet; devices (including USB, external hard
drives, etc.); handheld devices; keys, access cards, passwords, and/or ED cards;
all electronically stored and paper copies of all financial data, customer
information, business plans and reports, and Company files; and all records,
customer lists, written information, forms, plans, and other documents,
including electronically stored information. Executive shall search Executive’s
electronic devices, device back-ups, residence, and automobile and agrees that
by signing below, Executive represents that Executive has returned all such
property in his possession or control.

(f)    Executive acknowledges and agrees that he remains bound by the
restrictions contained in Article IV of the Severance Agreement.

Section 6. Release and Waiver of Claims Under the Age Discrimination in
Employment Act. Executive acknowledges that the Company has encouraged Executive
to consult with an attorney of Executive’s choosing, at Executive’s expense,
and, through this Agreement, encourages Executive to consult with an attorney
with respect to any possible claims Executive may have, including claims under
the ADEA, as well as under the other federal, state and local laws described in
Section 3 hereof. Executive understands that by signing this Agreement Executive
is in fact waiving, releasing and forever giving up any claim under the ADEA, as
well as all other federal, state and local laws described in Section 2 hereof
that may have existed on or prior to the date hereof.

Section 7. Waiting Period and Revocation Period. Executive hereby acknowledges
that the Company has informed Executive that Executive has up to twenty
(21) days to consider this Agreement and Executive may knowingly and voluntarily
waive that twenty-one (21) day period by signing this Agreement earlier.
Executive also understands that Executive shall have seven (7) days following
the date on which Executive signs this Agreement within which to revoke it by
providing a written notice of revocation to the Company by hand delivering or
mailing it to William J. Sichko, Jr. Esq., 300 Lindenwood Drive, Valleybrooke
Corporate Center, Malvern, PA, 19355-1740, post-marked within the seven (7)-day
period.

 

3



--------------------------------------------------------------------------------

Section 8. Acceptance. To accept this Agreement, Executive shall execute and
date this Agreement on the spaces provided and return a copy to the Company at
any time during the twenty-one (21) day period commencing on the date Executive
receives this Agreement, without extension of any kind (including by mutual
agreement of the parties). This Agreement shall take effect on the eighth (8th)
day following Executive’s execution of this Agreement unless Executive’s written
revocation is delivered to the Company within seven (7) days after such
execution.

Section 9. No Disparagement. Executive has not from the date Executive was given
this Agreement and will not in the future make any defamatory or disparaging
statements to any third parties regarding any Company Entities, or any of their
employees, officers, or board members, as well as any Company Entities’
products, services and methods of operations. Notwithstanding the foregoing,
this Agreement does not prohibit Executive from (a) providing truthful testimony
in response to compulsory legal process, (b) participating or assisting in any
investigation or inquiry by a governmental agency acting within the scope of its
statutory or regulatory jurisdiction, or (c) making truthful statements in
connection with any claim permitted to be brought by Executive under Section 3.
In addition, nothing in this Agreement limits, restricts or in any other way
affects Executive’s communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity.

Section 10. No Admissions. Neither the execution of this Agreement nor the
performance of its terms and conditions shall be construed or considered by any
party or by any other person as an admission of liability or wrongdoing by
either party.

Section 11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be considered an original instrument and all of
which together will be considered one and the same agreement and will become
effective when all executed counterparts have been delivered to the respective
parties. Delivery of executed pages by facsimile transmission or email will
constitute binding execution of this Agreement.

Section 12. Assignment. This Agreement shall be binding upon and shall inure to
the benefit of the Company, Holdings and their respective successors and
assigns, and any such successors and assigns shall be considered third-party
beneficiaries of this Agreement. Executive may not assign or transfer any
payment obligations under this Agreement. Notwithstanding the foregoing, if
Executive dies while payments are still owed to him under this Agreement, those
payments will be paid to his spouse, if she survives him and otherwise to his
estate.

Section 13. Severability. If any term, provision or paragraph of this Agreement
is determined by a court of competent jurisdiction to be invalid or
unenforceable for any reason, such determination shall be limited to the
narrowest possible scope in order to preserve the enforceability of the
remaining portions of the term, provision or paragraph, and such determination
shall not affect the remaining terms, provisions or paragraphs of this
Agreement, which shall continue to be given full force and effect.

 

4



--------------------------------------------------------------------------------

Section 14. Further Assurances. Executive agrees to execute and deliver, after
the date hereof, without additional consideration, any additional documents, and
to take any further actions, as may be necessary to fulfill the intent of this
Agreement and the transactions contemplated hereby.

Section 15. Cooperation. Executive will (i) cooperate with the Company and
Holdings in all reasonable respects concerning any transitional matters which
require Executive’s assistance, cooperation or knowledge, including
communicating with persons inside or outside the Company as directed by the
Company, and (ii) in the event that the Company (or any of its affiliates or
other related entities) becomes involved in any legal action relating to events
which occurred during Executive’s employment with the Company, cooperate to the
fullest extent possible in the preparation, prosecution or defense of their
case, including, but not limited to, the execution of affidavits or documents,
testifying or providing information requested by the Company. To the extent that
Executive incurs (i) travel-related expenses, (ii) out-of-pocket expenses,
and/or (iii) loss of wages as a result of Executive’s cooperation with the
Company as contemplated by this Section, the Company will reimburse Executive
for such expenses, provided they are reasonable and were approved by the Company
in advance.

Section 16. Entire Agreement. Except for Articles IV and V of the Severance
Agreement, the Equity Agreements and the Indemnity Agreement, which remain in
full force and effect (except, in the case of the Equity Agreements, as modified
by this Agreement), this Agreement constitutes the complete and final agreement
between the parties and supersedes and replaces all prior or contemporaneous
agreements, negotiations, or discussions relating to the subject matter of this
Agreement. All provisions and portions of this Agreement are severable. If any
provision or portion of this Agreement or the application of any provision or
portion of this Agreement shall be determined to be invalid or unenforceable to
any extent or for any reason, all other provisions and portions of this
Agreement shall remain in full force and shall continue to be enforceable to the
fullest and greatest extent permitted by law.

Section 17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and with the intention of being legally bound hereby,
Executive has executed this Separation and General Release Agreement.

 

/s/ James F. Gentilcore     Date:   December 21, 2018   James F. Gentilcore    
    PQ CORPORATION:     PQ GROUP HOLDINGS INC.   BY:  
/s/ William J. Sichko, Jr.   12/21/2018     BY:   /s/ William J. Sichko, Jr.  
12/21/2018   William J. Sichko, Jr.   Date           William J. Sichko, Jr.  
Date

 

6